Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/282021 has been entered.
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Panangat on 02/23/2021.
The application has been amended as follows: 
For Claim 1, paragraph e): the words “summary module” have been deleted and replaced with the words - -software module- - 
For Claim 18, paragraph e): the words “summary module” have been deleted and replaced with the words - -software module- -

For Claim 28: (Amended) The method of claim 19, further comprising synchronizing any updates to said corresponding emails, timeline, corresponding contacts, and/or corresponding transaction- related documents and data, between the external email application and data folder.

Reasons for Allowance
	Claims 1 – 4, 6 – 8, 10 – 12, 18 – 24, and 26 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claims 1 – 4, 6 – 8, 10 – 12, 18 – 24, and 26 – 28, the prior art does not teach nor suggest a system or method as claimed.  Prior art discloses various techniques to filter email.  Rankin describes an Intelligent Inbox Coordinating HUB used to facilitate the generation, evaluation, and recording of information and activities related to property transactions and associated communications.  Particularly pertinent to the present application is the generation and application of email allocation rules and further processing of email content and attachments.  See Rankin, at [0007, 0060, 0062, and 0086.]    
However, Rankin and the cited prior art of record does not teach nor suggest the combination of the following elements:
scanning for, and optionally identifying a prospective real estate transaction based on the search query;
identifying one or more new emails associated with the prospective real estate transaction (PRET email); 
extracting real estate transaction-related events, documents, contacts, and data from 1) the one or more stored emails and the one or more new emails identified as associated with the existing real estate transaction, and 2) the PRET email; 
-2-U.S. Serial No. 16/013,702Attorney Docket No. 45714-701.201Response to Final Office Action mailed October 29, 2020a modeling and prediction (MP) module configured to: (i) provide a computational model trained to generate a score for the PRET email using the corresponding transaction-related events, documents, and/or data, (ii) process the PRET email using the computational model, (iii) identify a new real estate transaction based on the generated score for the  PRET email; (iv) further train the computational model based on the transaction-related events, documents, and data associated with the PRET email; and (v) adjust the predetermined search criteria based on said further training to computational model; 
a summary module automatically generating a data folder for the existing real estate transaction and the new real estate transaction without user intervention, -3-U.S. Serial No. 16/013,702Attorney Docket No. 45714-701.201 Response to Final Office Action mailed October 29, 2020 wherein each data folder is integrated with an external email application so as to provide consolidated access within a user interface to: (i) corresponding emails; (ii) a timeline comprising the transaction-related events automatically extracted from the corresponding stored emails and new emails associated with the existing real estate transaction or the corresponding PRET email, wherein the transaction-related events are arranged chronologically, wherein the user interface further provides access to the timeline as a separate website that further provides one or more hyperlinks to one or more transaction-related resources; (iii) corresponding contacts; and (iv) corresponding transaction-related documents and data, wherein said corresponding transaction-related documents and data are associated with a corresponding transaction-related event on the timeline, wherein, any updates to said corresponding emails, timeline, corresponding contacts, and corresponding transaction-related documents and data are automatically synchronized between the external email application and data folder.
  
For 35 U.S.C. 101, based on the 2019 PEG, the claims are not considered to be directed to an abstract idea; therefore, they are deemed as eligible subject matter.  The claims recite a system and a method; therefore, the claims pass Step 1 of the eligibility analysis.  	For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of organizing communications between people.  These actions describe interactions between people, which is a certain method of organizing human activity, and thus, an abstract idea.
	For Step 2A, Prong Two, of the analysis, the claims recite additional elements that integrate this judicial exception into a practical application.  Particularly, Examiner points to the following, additional elements that, in combination, amount to more than mere instructions for one to practice the invention using computers:
-2-U.S. Serial No. 16/013,702Attorney Docket No. 45714-701.201Response to Final Office Action mailed October 29, 2020a modeling and prediction (MP) module configured to: (i) provide a computational model trained to generate a score for the PRET email using the corresponding transaction-related events, documents, and/or data, (ii) process the PRET email using the computational model, (iii) identify a new real estate transaction based on the generated score for the  PRET email; (iv) further train the computational model based on the transaction-related events, documents, and data associated with the PRET email; and (v) adjust the predetermined search criteria based on said further training to computational model; 
a summary module automatically generating a data folder for the existing real estate transaction and the new real estate transaction without user intervention, -3-U.S. Serial No. 16/013,702Attorney Docket No. 45714-701.201 Response to Final Office Action mailed October 29, 2020 wherein each data folder is integrated with an external email application so as to provide consolidated access within a user interface to: (i) corresponding emails; (ii) a timeline comprising the transaction-related events automatically extracted from the corresponding stored emails and new emails associated with the existing real estate transaction or the corresponding PRET email, wherein the transaction-related events are arranged chronologically, wherein the user interface further provides access to the timeline as a separate website that further provides one or more hyperlinks to one or more transaction-related resources; (iii) corresponding contacts; and (iv) corresponding transaction-related documents and data, wherein said corresponding transaction-related documents and data are associated with a corresponding transaction-related event on the timeline, wherein, any updates to said corresponding emails, timeline, corresponding contacts, and corresponding transaction-related documents and data are automatically synchronized between the external email application and data folder.


Response to Arguments
Applicant’s arguments, see pages 12 - 14 of Remarks, filed 01/28/2021, with respect to claims 1 - 4, 6 -12, 18, 19, and 20 - 26 have been fully considered and are persuasive.  The rejections  of 1 - 4, 6 -12, 18, 19, and 20 - 26 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171.  The examiner can normally be reached on M-Th 7am-530pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


DONALD J. EDMONDS
Examiner
Art Unit 3687


/DENNIS W RUHL/           Primary Examiner, Art Unit 3687